Citation Nr: 0948076	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
prior to April 5, 2007, and greater than 50 percent 
thereafter, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During the course of this appeal, the Veteran was granted an 
increased rating of 50 percent for PTSD effective April 5, 
2007.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  Additionally, because the Veteran's 
increased rating to 50 percent was made effective April 5, 
2007, subsequent to the receipt of his claim, the issue on 
appeal is as stated on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to April 5, 2007, the Veteran's PTSD was 
characterized by flashbacks, nightmares, poor sleep, a 
depressed mood, and other symptoms indicative of mild to 
moderate impairment.  

2.  Commencing April 5, 2007, Veteran's PTSD is characterized 
by social isolation, a depressed mood, flashbacks, intrusive 
thoughts, nightmares, and poor sleep, resulting in reduced 
reliability and productivity in social and occupational 
functioning.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
prior to April 5, 2007, and greater than 50 percent 
thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
Veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In March 
2005, May 2006, October 2007, and December 2008 letters, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claims on appeal.  
Additionally, the May 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the June 2005 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  That case recently was overruled by the U.S. 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He also has been afforded VA medical 
examination on several occasions, most recently in December 
2008.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been developed fully and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating greater than 30 percent 
prior to April 5, 2007, and greater than 50 percent 
thereafter, for PTSD.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court also held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings, in excess of those 
already awarded, are appropriate to the pending appeal.  

PTSD is rated under DC 9411 which provides a 30 percent 
rating for occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly - learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  38 C.F.R. 
§ 4.130, DC 9411 (2009).  

Upon receipt of the Veteran's claim, he was afforded a VA 
psychiatric examination in March 2005.  His reported symptoms 
included flashbacks, nightmares, poor sleep, guilt, anxiety, 
and depression.  He also stated he was socially withdrawn and 
avoided crowds.  In the past year, he stated he had crawled 
under his house to "guard the perimeter", and had shot 
holes through his front door.  This behavior had caused his 
wife to hide his ammunition and restrict his access to 
firearms.  He was in regular psychiatric treatment with VA 
since 2003, and was taking medication.  He described his VA 
treatment as "fairly effective".  He was employed as a 
welder, and had held his current job for approximately 24 
years, although his relationship with his supervisor was 
poor.  He preferred to work alone.  He denied any recent 
legal difficulties, but some history of alcohol abuse was 
noted, with a remote history of arrests and incarceration for 
driving while intoxicated.  On objective examination he was 
alert and fully oriented, with an appropriate appearance and 
average hygiene.  His affect, speech, and mood were within 
normal limits.  He denied panic attacks, hallucinations, and 
delusions.  He had no history of obsessive rituals, and his 
thought processes, judgment, memory, and abstract thinking 
were all within normal limits.  He denied suicidal or 
homicidal ideation.  Based on the examiner's evaluation of 
the Veteran, a diagnosis of PTSD was confirmed, and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The examiner also found the Veteran was able to perform the 
normal activities of daily living, and was competent to 
manage his financial benefits.

The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (4th 
Ed.).    

VA clinical treatment records for the period from 2003 to 
2007 confirm the Veteran was participating in group 
psychological counseling for his PTSD, as well as receiving 
medication.  His mood was noted to be depressed, and he 
reported flashbacks, nightmares, anxiety, and social 
isolation.  However, he was also noted to be fully alert and 
oriented, with a normal appearance and adequate hygiene.  His 
insight and judgment were average, and he consistently denied 
homicidal or suicidal ideation.  He was also negative for 
hallucinations and delusions.  He was noted to be married for 
over 30 years, with 4 grown children.  However, he separated 
from his wife in late 2006.  GAF scores included a 62 
assigned in June 2004, and a 55 assigned in October 2004 and 
April 2005.  In a March 2006 written summary of the Veteran's 
treatment at the local Veterans' Center, M.H.C., M.S., stated 
the Veteran's PTSD was "totally disabling and permanent in 
nature."   

The Board finds the preponderance of the evidence to be 
against assigning a disability rating greater than 30 percent 
for PTSD prior to April 4, 2007.  The Veteran's PTSD fails to 
meet the criteria for a 50 percent rating.  According to the 
examination report and treatment records obtained, his affect 
has not been described as flattened, he has also not 
exhibited circumstantial, circumlocutory, or stereotyped 
speech; at all times of record he has been able to converse 
in a logical, coherent manner.  He has also denied panic 
attacks on a weekly or more frequent basis.  His memory has 
been adequate on objective examination, and his judgment and 
insight have been roughly average.  Additionally, he has no 
recent history of serious legal problems.  Following service, 
he has worked for approximately 30 years, including over 20 
years at his current job.  He has also denied homicidal and 
suicidal thoughts or plans.  At all times of record, the 
Veteran has been fully alert and oriented, with the ability 
to dress and groom himself adequately and handle his 
financial affairs, as all examiners have found him competent 
to manage his finances.  Overall, the preponderance of the 
evidence is against assigning a disability rating greater 
than 30 percent prior to April 5, 2007, for PTSD.  As a 30 
percent rating represents the highest level of disability 
displayed during the time period at issue, a staged rating 
also is not warranted at the present time.

In denying the Veteran a disability rating greater than 30 
percent prior to April 5, 2007, the Board is aware of the 
March 2006 treatment summary which described the Veteran's 
PTSD as "totally disabling."  While the examiner who 
rendered this opinion is considered a competent expert, the 
Board nonetheless finds that total disability due to PTSD has 
not been demonstrated by the remainder of the record.  Thus, 
this opinion is assigned less probative weight than other 
evidence available for the same time period.  First, the 
Board observes that the Veteran has remained employed during 
this time period and has a long-standing history of 
employment.  Additionally, no other examiner, including the 
examiner who evaluated the Veteran in March 2005, has 
characterized the Veteran as totally disabled due to PTSD.  
According to the clinical records, the Veteran's GAF scores 
have ranged between 55-62 during this time period.  
Furthermore, other examiners of record have characterized the 
Veteran as competent and able to perform the normal tasks of 
daily living.  Based on these findings, the Board concludes 
that the Veteran is not totally disabled due to his PTSD.  

The Board next must consider entitlement to a disability 
rating greater than 50 percent effective April 5, 2007, for 
PTSD.  In April 2007, the Veteran was afforded another VA 
psychiatric examination.  He reported a "marked" increase 
in his alcohol consumption recently, and the Veteran remained 
separated from his wife but reportedly had a "lady friend".  
He was presently living in a garage stall, which had limited 
facilities for personal hygiene.  He continued to receive 
psychological counseling and medication for his PTSD.  
Reported symptoms included nightmares, flashbacks, increased 
anger, irritability, social isolation, poor sleep, and a 
depressed mood.  He reported only limited interaction with 
his adult children.  He denied any recent legal difficulties 
with the exception of an arrest for public intoxication 
approximately one month ago, but stated he recently pulled a 
gun on a man during a flashback, thinking the man was a 
member of the Viet Cong.  He stated he was working only about 
three days per week due to conflicts with co-workers and 
other symptoms of his PTSD.  He reported suicidal thoughts, 
but denied any plans or attempts.  On objective evaluation 
the Veteran was alert and oriented, with logical thought 
processes which were goal-directed.  News reports about the 
current wars prompted intrusive thoughts, so he sought to 
avoid such reports.  He did report flashbacks of his Vietnam 
experiences.  His personal hygiene was marginal.  He reported 
some difficulty with short-term memory, and his concentration 
and attention were described as problematic.  He reported 
some anxiety and paranoia involving Asians.  His speech was 
of normal rate and flow.  He also experienced depression and 
panic attacks approximately every two weeks.  He stated he 
was frequently angry with his wife and others, and reported 
poor sleep and low energy.  PTSD was confirmed, and a GAF 
score of 50 was assigned.  A GAF score of 50-41 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  He was 
considered competent to manage his financial benefits.  

More recently, the Veteran was afforded VA examination in 
December 2008.  The Veteran was continuing to receive 
medication from VA for his PTSD, but denied any 
hospitalization.  He was also in the process of divorcing his 
wife, from whom he had been separated for over two years.  
Reported symptoms continued to include flashbacks, 
nightmares, poor sleep, irritability, anger, hypervigilance, 
and social isolation.  He stated he was recently jailed for a 
brief period several months ago due to getting in a fight at 
a bar.  He remained employed full-time as a welder.  The 
Veteran continued to drink alcohol frequently.  He reported 
no outside interests or activities.  He denied any suicide 
attempts, or homicidal thoughts or plans.  The examiner 
observed that the Veteran was meeting his self-care needs 
adequately.  On objective evaluation the Veteran was fully 
alert and oriented.  His thought processes were logical and 
goal-directed, although his mood was depressed.  No delusions 
or hallucinations were noted.  Short-term memory was 
problematic, but long-term memory was intact.  He was 
obsessed with his family troubles, and reported some 
ritualistic perimeter patrolling activities.  His speech was 
normal in rate and flow.  Panic attacks were also reported.  
His anger was noted to impair his impulse control.  The 
examiner confirmed PTSD, and again assigned a GAF score of 
50.  The Veteran was again found competent to manage his 
financial affairs.  

The Veteran has continued to receive VA outpatient treatment 
for his PTSD.  Recent clinical records confirm he has 
reported ongoing depression, nightmares, anxiety, social 
isolation, and increased alcohol consumption.  His separation 
and impending divorce from his wife remained a significant 
stressor in his life.  Otherwise, he continued to be alert 
and fully oriented, without active psychoses, delusions, or 
hallucinations.  The Veteran reported in July 2007 that he 
experienced hypervigilance, and slept with a loaded weapon 
near his bed.  In December 2007, his hygiene was noted to be 
good, and he denied suicidal or homicidal ideation.  Speech 
was also within normal limits, and the Veteran was 
cooperative with psychiatric examination.  According to a 
September 2008 notation, the Veteran stated he had a 
girlfriend, and occasionally fished as a leisure activity.  
GAF scores have included a score of 48 noted by a Veterans' 
Center counselor in April 2007, and a score 69 noted in 
December 2007 and February and September 2008.  A GAF of 61-
70 reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 50 percent 
since April 5, 2007, for PTSD.  The Veteran generally has 
denied any suicidal or homicidal thoughts or plans.  He 
reported a recent legal incident regarding an altercation in 
a bar, but this incident appears to be minor, and not 
indicative of a recurrent pattern.  He has denied any 
obsessive rituals which interfere with routine activities, 
although he has been noted to patrol his perimeter on 
occasion.  His speech has not been intermittently illogical, 
obscure, or irrelevant at any time of record; according to 
the various VA medical records and examination reports and VA 
treatment records, the Veteran is able to converse in a 
coherent manner.  He has also not reported near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; while he does 
have significant bouts of depression, he remains able to 
manage his daily activities and personal finances.  All VA 
examiners who have treated the Veteran have considered him 
competent to manage his personal finances.  He has also not 
reported impaired impulse control (such as unprovoked 
irritability with periods of violence).  While he has 
expressed considerable anger at his wife, his supervisor, and 
others who have upset him, he does not have a history of 
repeated violent outbursts.  He has been alert and fully 
oriented at all times of record, with no bouts of delusional 
or psychotic thinking.  His personal appearance and hygiene 
have also been marginal, but within normal limits.  While he 
has denied significant social interaction, he continues to 
work, and has reported having a girlfriend.  

Finally, although the Veteran's PTSD symptoms have been 
assigned a GAF score as low as 48, this score is indicative 
of serious, but not total, impairment.  More recently, the 
Veteran has been found to have GAF scores of between 50-69.  
The Board emphasizes that the GAF scores are one piece of 
evidence that must be considered in conjunction with others, 
including the demonstrated manifestations.  Given the record 
as a whole, the Board finds that a 50 percent rating, as 
currently assigned, and no higher is commensurate with the 
record for the time period in question.  As such, the Board 
concludes that, as the Veteran essentially has displayed a 
similar level of impairment since this appeal began, a 
disability rating greater than 50 percent since April 5, 
2007, for PTSD is not warranted.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  In this case, the symptoms described by 
the Veteran fit appropriately with the criteria found in the 
relevant Diagnostic Codes for the disability at issue.  The 
Board acknowledges that the Veteran has reported missing work 
on several occasions due to his PTSD.  The Board observes 
that the Veteran remains employed, however, and has not been 
hospitalized due to his PTSD.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 30 percent 
prior to April 5, 2007, and greater than 50 percent 
thereafter, for PTSD is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


